UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1860


DIONE M. THOMAS,

                Plaintiff – Appellant,

          v.

SOTERA DEFENSE SOLUTION, INC.; SOTERA DEFENSE                 SOLUTIONS,
INC.; JACOBS FEDERAL NETWORK SYSTEMS LLC,

                Defendants – Appellees,

          and

FNS JACOBS; KENUANA ENGRAM; PATRICIA SHEA; VERNON SAUNDERS;
DEBORAH DRAKE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00596-CMH-MSN)


Submitted:   January 31, 2017                Decided:    February 14, 2017


Before SHEDD and     DUNCAN,    Circuit   Judges,       and    DAVIS,   Senior
Circuit Judge.


Affirmed in part; affirmed in part as modified by unpublished
per curiam opinion.


Dione M. Thomas, Appellant Pro Se.            Anessa Abrams, Jacquelyn
Lorraine  Thompson,  FORD  HARRISON           LLP,  Washington,  D.C.;
Christopher Eric Humber, OGLETREE DEAKINS NASH SMOAK & STEWART,
PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Dione       M.   Thomas      appeals        the     district      court’s    orders

granting      defendants’       motions      to    dismiss       her    second    amended

complaint in this employment discrimination action.                               We have

reviewed the record and find no reversible error.                          Accordingly,

we affirm the dismissal of count I for the reasons stated by the

district court.         We likewise affirm the dismissal of count II,

but   as   modified     to    reflect     dismissal         of   that    count    without

prejudice.         Thomas     v.    Sotera       Defense     Solutions,       Inc.,   No.

1:15-cv-00596-CMH-MSN (E.D. Va. filed July 19, 2016 & entered

July 20, 2016; July 27, 2016).                    We grant leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this    court    and    argument       would    not   aid    the   decisional

process.

                                                               AFFIRMED IN PART;
                                                    AFFIRMED IN PART AS MODIFIED




                                             3